Appeal, insofar as taken from those portions of the Appellate Division order that dismissed appellant’s motion to settle the record and dismissed the appeal from the Court of Claims order denying appellant’s motion for a more definite statement and to strike prejudicial matter from respondent’s motion papers, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that those portions of the order appealed from do not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.